Citation Nr: 0502652	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Evaluation of tendonitis of the left knee, rated as 10 
percent disabling from November 19, 1997.

2.  Evaluation of chondromalacia of the right knee, rated as 
10 percent disabling from November 19, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that, in part, granted claims of entitlement to service 
connection for tendonitis of the left knee and chondromalacia 
of the right knee.  Noncompensable ratings for each 
disability were assigned effective from November 19, 1997.

In February 1999, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  In May 1999, the Board 
remanded each knee issue for additional development.  In a 
February 2002 action, the RO increased the rating for each 
knee from zero to 10 percent, effective from November 19, 
1997.  In June 2003, the Board remanded this case for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which was signed into law on November 9, 2000.  
The Board remanded again in January 2004 in order to afford 
the veteran a current medical evaluation to determine if, as 
the veteran contended, his condition had worsened since the 
time of his last VA examination in April 2001. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issues on appeal as set forth on the title page.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
minimal tenderness over the joint space; painless extension 
to zero degrees; flexion to 125 degrees with minimal 
discomfort and minimal crepitus; and no abnormality to varus 
or valgus stress.

2.  The veteran's right knee disability is manifested by 
slight tenderness over the joint space; painless extension to 
zero degrees; flexion to 125 degrees with minimal discomfort 
and crepitus in the final 10 degrees of flexion/first 10 
degrees of extension; and no abnormality to varus or valgus 
stress.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tendonitis of the left knee have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.123, 4.71a, 
Diagnostic Codes 5024, 5260 (2004).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.123, 4.71a, Diagnostic Codes 5014, 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran was afforded examination to 
evaluate the current level of disability related to his 
knees.  The examination was performed in July 2004 at the VA 
Medical Center (VAMC) in Salisbury, North Carolina.  Evidence 
available prior to this examination showed generally that the 
veteran had stable knees to varus and valgus stress.  He had 
range of motion from 0 degrees of extension to 140 degrees of 
flexion, bilaterally.  He was able to perform deep knee bends 
without pain or crepitation.  He experienced no locking or 
instability.  He had swelling occasionally about the right 
knee with exercise and soreness of the left knee with use.  

When examined by VA in July 2004, the veteran's subjective 
complaints included pain, weakness, stiffness, and occasional 
swelling of the left knee, and more frequent swelling of the 
right knee.  He experienced a rare feeling of giving way and 
locking up on the right knee, but not the left.  Symptoms 
were generally worse on the right than on the left.  The 
veteran reported flare-ups only with excessive activities 
such as standing more than an hour or walking more than about 
20 to 25 minutes.  He had braces, which he wore to the 
examination, and he commented that he only used a cane if he 
knew he was going to be on his feet for longer than about 20 
minutes.  The cane was reportedly used only about once per 
month.  The veteran had had no surgery on either knee, no 
episodes of dislocation or recurrent subluxation, and no 
symptoms of inflammatory arthritis.

On examination, the examiner found both knees were normal in 
appearance.  There was slight tenderness over the joint 
space, more on the medial aspect of the right knee, but 
minimal on the left knee.  The veteran could extend both 
knees to zero degrees without pain, and could flex both knees 
to 125 degrees with minimal discomfort.  There was no 
abnormality to varus or valgus stress.  No drawer sign or 
McMurray's sign could be elicited.  There was crepitus in the 
right knee in the final 10 degrees of flexion and the first 
10 degrees of extension.  From full flexion there was minimal 
crepitus felt on the left knee.  There was no change with 
repetitive motion on either knee.  After repetitive motion of 
the right knee the veteran complained of some discomfort, 
which rapidly disappeared after standing.  

The examiner noted that previous left knee X-rays and MRI 
showed a small patellar spur.  There was an unverified tear 
of the right anterior cruciate ligament (ACL).  The 
examiner's diagnosis was patellofemoral syndrome with 
residuals, and with a questionable, unverified right 
"acromioclavicular [sic]" ligament tear, and with a 
patellar spur on the right and a patellar spur on the left.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disabilities of the musculoskeletal system can result in 
anatomical damage, functional loss, with evidence of disuse, 
and/or abnormal excursion of movements.  Evaluation of 
disabilities of the knee are made utilizing Diagnostic Codes 
5256 through 5263, inclusive.  In determining disability 
evaluations of the knees, consideration is given to 
impairment of function manifested by findings of ankylosis, 
limitation of motion, nonunion, the severity and frequency of 
dislocation or lateral instability and/or painful motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).

The RO has awarded 10 percent disability ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of 
flexion of the leg.  This was done because tendonitis and 
osteomalacia are to be rated as arthritis, which in turn is 
rated based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5014, 5024.  Under Diagnostic Code 5260, a 
rating higher than 10 percent requires a showing of flexion 
limited to 30 degrees.  38 C.F.R. § 4.71a.

The Board must also consider factors such as lack of normal 
endurance, functional loss due to pain, and pain on use, 
including pain during flare-ups.  See also 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard, the Board notes that the July 2004 VA examination 
revealed that the veteran could flex both knees to 125 
degrees with minimal discomfort, and could extend to zero 
degrees without pain.  The veteran avers that flare-ups occur 
only with excessive activities such as standing more than an 
hour or walking more than about 20 to 25 minutes.  There is 
no objective evidence of fatigability or incoordination.  No 
examiner has suggested that the veteran's functional losses, 
which appear to include pain with use and some swelling, 
equate to any loss of motion greater than about 125 degrees.  
(It was noted that the veteran had crepitus during the last 
10 degrees of flexion or first 10 degrees of extension, which 
means from 115 degrees to 125 degrees in the arc of motion 
from 0 to 140 degrees.  However, even if the veteran's 
functional losses were equated to 115 degrees of flexion, a 
rating greater than 10 percent would not be warranted.  
Diagnostic Code 5260.)  Functional losses would need to be 
equated to limitation of flexion greater than 45 degrees 
before a rating greater than 10 percent would be 
contemplated.  Even with the veteran's swelling and pain, and 
flare-ups with extended standing or walking, there is no 
suggestion that his functional debility results in disability 
tantamount to a limitation greater than 45 degrees of 
flexion.  Consequently, the Board finds no basis on which a 
greater disability rating for either knee may be made under 
Diagnostic Code 5260.  

A separate compensable rating may be assigned for limitation 
of extension.  VAOPGCPREC 9-2004.  Nevertheless, there is no 
basis for awarding such ratings in this veteran's case.  As 
noted above, he has extension to 0 degrees without pain.  
This strongly suggests not only that he does not satisfy the 
criteria for a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (limitation of extension to 10 degrees 
warrants a 10 percent rating; limitation of extension to 5 
degrees warrants a noncompensable rating), but that he 
experiences no functional losses that may be equated to 
limitation of extension greater than 5 degrees.  This is so 
because he has full extension and because motion is performed 
without symptoms.  (This is the case for both knees.)

The Board also notes that separate ratings may be assigned on 
the basis of subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For slight recurrent 
subluxation or lateral instability, a 10 percent rating is 
warranted.  Such a rating may be awarded separate from a 
rating based on limitation of motion.  VAOPGCPREC 23-1997.  
Nevertheless, there is no objective evidence of the veteran 
experiencing either problem.  He has reported a feeling of 
giving way, but when examined, he has had no varus or valgus 
changes to stress, there has been no lateral instability 
shown, and he has not had any dislocation or subluxation.  
Consequently, a separate rating is not warranted for either 
knee under Diagnostic Code 5257.  

Given that there is no basis for awarding a higher rating 
under Diagnostic Code 5260, or separate ratings under 
Diagnostic Code 5261 or Diagnostic Code 5257, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  The Board concludes that there was no 
period since the award of service connection that a rating 
greater than 10 percent for either knee was warranted.  
Fenderson, supra.  As noted above, the veteran's case was 
remanded in January 2004 for another VA examination because 
of the suggestion of worsening disability.  The Board notes 
that the July 2004 examination revealed symptoms greater than 
shown before, albeit not so disabling as to warrant higher 
ratings.  The Board has consequently focused its analysis on 
these most recent findings.  Because earlier reports did not 
reflect greater disability, ratings greater than 10 percent 
were not warranted at any earlier time.  Id.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The Board notes that the veteran is 
gainfully employed, and that he can carry out most normal 
daily activities.  More importantly, the current evidence of 
record does not reflect frequent periods of hospitalization 
or marked interference with employment due to his knee 
injuries.  Rather, the evidence shows that the manifestations 
of the service-connected knee injuries are those contemplated 
by the schedular criteria.  Even when examined in July 2004, 
the veteran indicated that he had only lost 3 to 4 days of 
work in a year's time due to pain in his knees.  In sum, 
there is no indication in the record that industrial 
impairment resulting from either knee disability would be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Veterans Claims Assistance Act of 2000

In adjudicating this veteran's claim, the Board has 
considered the provisions of the VCAA, discussed above.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003 as a result of an earlier remand.  

Specifically regarding VA's duty to notify, the June 2003 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and six supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's 
treatment records.  Also, as noted above, the veteran was 
afforded a Travel Board hearing.  The veteran has also been 
afforded at least four VA physical examinations in the course 
if this matter.  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

A higher initial evaluation for tendonitis of the left knee 
is denied.

A higher initial evaluation for chondromalacia of the right 
knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


